UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1981


RONNIE CLARKE,

                    Plaintiff - Appellant,

             v.

PETERSBURG CITY PUBLIC SCHOOLS, et al,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00846-REP)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Clarke seeks to appeal the district court’s orders dismissing as frivolous,

fanciful, and delusional Clarke’s complaint against Petersburg City Public Schools, and

denying his motion for preliminary relief. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s orders were entered on the docket on July 17, 2018. The

notice of appeal was filed on August 20, 2018. Because Clarke failed to file a timely

notice of appeal or obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2